Citation Nr: 0511949	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-34 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Whether the veteran is eligible for Department of Veterans 
Affairs (VA) medical care without the requirement of a co-
payment. 


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel 


INTRODUCTION

The appellant is a veteran who reportedly had active duty 
service from August 1959 to August 1963. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination by the VA Health 
Eligibility Center (agency of original jurisdiction or AOJ) 
in Atlanta, Georgia.  A notice of disagreement was received 
in August 2003, a statement of the case was issued in 
September 2003, and a substantive appeal was received in 
October 2003.  The veteran requested a Board hearing at the 
RO, but he failed to report for a hearing scheduled in March 
2004. 

This appeal is being REMANDED via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Preliminary review of the claims file does not show that the 
veteran has been furnished VCAA notice.  Although the benefit 
in question involves eligibility for VA health care, VCAA 
would seem to apply, and the Board is not aware of any legal 
basis for finding that it does not.  It is a claim for a VA 
benefit.  

The Court has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be furnished an 
appropriate VCAA notice letter in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  If any additional evidence is 
received or developed as a result of any 
response from the veteran, then the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond before the case is returned to 
the Board.  If no such additional 
evidence is received or developed, then 
the case should be returned to the Board 
for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



